Citation Nr: 0622036	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  02-19 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as due to Agent Orange exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to April 1972.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2002 
rating decision of the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In October 2003 and 
March 2005, the Board remanded the case for further 
development. 


FINDINGS OF FACT

The veteran did not serve in the Republic of Vietnam; his 
diabetes mellitus was not manifested in service or in the 
first postservice year; and there is no competent evidence 
relating his diabetes mellitus to service.


CONCLUSION OF LAW

Service connection for diabetes mellitus is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West, 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  June 2002 (prior to 
the rating appealed) and January 2004 (pursuant to the 
October 2003 Board remand) VA letters explained what the 
evidence needed to show to substantiate the claim.  It also 
explained that VA would make reasonable efforts to help him 
obtain evidence necessary to support his claim, including 
medical records, employment records or records from other 
federal agencies but that it was ultimately his 
responsibility to ensure that records were received by VA.  
While the June 2002 letter did not advise the veteran 
verbatim to submit everything he had pertinent to his claim, 
it explained the type of evidence necessary to substantiate 
his claim and asked him to submit any such evidence.  This 
was equivalent to advising him to submit everything in his 
possession pertinent to the claim.  The August 2002 rating 
decision, an October 2002 statement of the case (SOC), and 
the November 2004 and January 2006 supplemental SOC's 
provided the text of applicable regulations and explained 
what the evidence showed and why the claim was denied.  
Although the veteran was not provided notice regarding 
criteria for rating the disability at issue and effective 
dates of awards until May 2006 correspondence (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), prior 
lack of such notice is not critical, as such notice only 
becomes relevant if service connection is granted. 
 
While complete VCAA notice was not given prior to the rating 
on appeal, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  Proper 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
is represented and has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  In April and July 2006 statements, 
the veteran's representative indicated that appellate review 
was desired on the evidence now of record.  

Regarding the duty to assist, the relevant record includes 
service medical records (SMR's), private treatment reports, 
the 1968 command history report for the USS Intrepid, and 
correspondence from the National Archives and Records 
Administration (NARA) and the Naval Historical Center.  The 
Board has considered whether a VA examination for a nexus 
opinion is necessary, and has determined that one is not.  
There is nothing in the record (other than the veteran's 
allegations) suggesting that the veteran's current diabetes 
mellitus may be associated with an event, injury, or disease 
in service.  See 38 C.F.R. § 3.159 (c)(4)(C).  There is no 
indication that any pertinent evidence is outstanding.  VA's 
duty to assist is met.  The veteran is not prejudiced by the 
Board's review of the matter on the merits.  See Conway v. 
Principi,  6 Vet. App. 226 (1994).  

II.  Factual Background

Essentially, the veteran contends that service connection for 
diabetes mellitus (claimed as secondary to exposure to 
herbicides), is warranted because he was exposed to Agent 
Orange while serving aboard the USS Intrepid when that ship 
was in the Coastal waters off Vietnam.  He specifically 
alleges exposure to Agent Orange while serving aboard the USS 
Intrepid (CVS 11) when a container with that herbicide broke 
during a supply transfer at sea, spilling the herbicide on 
the deck (where he was working as a deckhand in October or 
November 1968).

The veteran's service personnel records show that he served 
aboard the USS Intrepid off the coast of Vietnam in 1968 from 
September 16th to the 28th, from October 14th to November 14th, 
and from December 4th to the 28th.  SMR's, including his May 
1972 separation examination, are negative for any complaints, 
treatment, or findings of diabetes mellitus.

Postservice medical records include April 1997 through July 
2002 treatment records from Dr. JH.  Apparently, the veteran 
had diabetes first diagnosed in December 1999.  

In September 2004 correspondence, in response to the RO's 
attempt to verify the veteran's allegations, NARA indicated 
that the US Navy had no participation in Agent Orange 
missions.  In the event, even if the aircraft carrier had 
participated in such matters, the chances of such information 
being explicitly stated in the deck logs are essentially zero 
as the deck logs contain very little in the way of 
operational detail.  NARA further explained that if the 
incident information sought was recorded, it would have been 
in the ship's command history, which is in the custody of the 
Naval Historical Center.  Also, items such as cargo manifests 
that might show herbicides or other items on board, are not 
permanent records and as such are not transferred to NARA.  
And, as aircraft carriers involved in the Vietnam War 
operated at sea in the Gulf of Tonkin, they would not have 
ventured near enough to shore to be exposed to herbicides 
distributed over the mainland, and even if they did, it would 
not be recorded in the log.  The letter also indicated that 
an aircraft carrier would not have entered a Vietnamese port.  

A July 2005 letter from the Naval Historical Center included 
a copy of the 1968 command history report of the USS Intrepid 
(CVS 11).  The command history report does not mention the 
specific incident alleged by the veteran.  The letter 
indicated that the only other source that might reference the 
incident would be the deck logs, which are located at NARA.  

In August 2005 correspondence, NARA advised that a search of 
the USS Intrepid deck logs from October 10 to November 11, 
1868 and December 4-28 1968 (when the alleged herbicide 
spillage incident occurred) produced negative results.  NARA 
indicated that a page-by-page review of the afore-mentioned 
subject was conducted and on quick inspection, no record of 
the alleged incident was found.  




III.  Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 
3.304.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service. 38 C.F.R. § 3.303(d).  In order to 
establish service connection for a claimed disorder, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The determination as 
to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value. Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic disabilities, including diabetes mellitus, 
are presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and Type 2 Diabetes Mellitus is manifested to a degree of 10 
percent or more at any time after service, service connection 
for such disease id warranted even though there is no record 
of such disease during service. 38 C.F.R. §§ 3.307. 3.309.  
Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence of non- exposure. 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307.  

The VA General Counsel has determined that the regulatory 
definition of service in the Republic of Vietnam requires 
that an individual actually have been present within the 
boundaries of the Republic. VAOPGCPREC 27-97.  Specifically, 
the General Counsel concluded that in order to establish 
qualifying service in Vietnam, a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam. Id.  
Service on a deep-water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam. Id.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) 

"Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

IV.  Analysis

It is not in dispute that the veteran now has Type II 
diabetes mellitus.  However, there is no competent medical 
evidence that diabetes was manifested in service or in the 
first postservice year.  Service medical records are negative 
for any manifestation of diabetes, such disease was not 
diagnosed until sometime in 1999 (see Dr. JH treatment 
records).  There is no competent evidence (medical opinion) 
otherwise relating the diabetes to service.  Accordingly, 
service connection for diabetes mellitus on a direct basis 
(i.e., that it was first manifested in service, and has 
persisted) or on a presumptive basis as a chronic disease is 
not warranted.  

The veteran seeks service connection for his diabetes 
mellitus based on a theory that he was somehow exposed to 
Agent Orange while serving aboard the USS Intrepid when that 
ship was in the waters off of Vietnam.  The Board is bound by 
VA's General Counsel Opinion that service on a deep-water 
naval vessel in waters off the shore of the Republic of 
Vietnam does not constitute service in the Republic of 
Vietnam. See VAOPGCPREC 27-97.  As it is not alleged, nor is 
it shown that the ship ever docked in Vietnam or that the 
veteran ever set foot in Vietnam, he is not entitled to a 
presumption of Agent Orange exposure, and must affirmatively 
show such exposure in service if he seeks to establish 
service connection for diabetes on the basis it is due to 
herbicide exposure.  

The veteran specifically alleges exposure to Agent Orange 
while serving aboard the USS Intrepid (CVS 11) when a 
container with that herbicide broke during a supply transfer 
at sea, spilling the herbicide on the deck (where he was 
working as a deckhand in October or November 1968).  However, 
a bare contention of exposure is not evidence of exposure.  
Notably, responses from NARA (that included a search of the 
deck logs of when the alleged incident took place) and the 
Naval Historical Center (that included a copy of the 1968 
command history report) indicated that Agent Orange was not 
transported by aircraft carriers as the US Navy did not 
participate in Agent Orange missions and there was no 
objective evidence that the veteran was exposed to any 
herbicide, including Agent Orange.  

As the veteran is a layperson, his own opinion in this matter 
is not competent evidence. See Espiritu, supra.  In the 
absence of any competent evidence that relates the veteran's 
diabetes to an event, injury, or disease in service (and 
because the presumptive provisions of 38 U.S.C.A. § 1116 do 
not apply), the preponderance of the evidence is against the 
veteran's claim.  The "benefit of the doubt" rule does not 
apply, and the claim must be denied. 



ORDER

Service connection for diabetes mellitus, including as due to 
Agent Orange exposure is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


